Citation Nr: 0424664	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  98-15 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic right 
lower extremity disorder to include a Muscle Group XI fascial 
tear.  

2.  Entitlement to service connection for a chronic left 
lower extremity disorder to include a Muscle Group XI fascial 
tear.  

3.  Entitlement to service connection for a chronic heart 
disorder to include a murmur.  

4.  Entitlement to service connection for chronic 
hypertension.  

5.  Entitlement to service connection for a chronic right 
testicular disorder to include orchitis and sterility.  

6.  Entitlement to an effective date prior to March 8, 2000, 
for the award of a 20 percent evaluation under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257 for the 
veteran's right knee patellofemoral pain syndrome.  

7.  Entitlement to special monthly compensation based upon 
the loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1992 to January 
1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, established service connection for right knee 
patellofemoral pain syndrome; assigned a 10 percent 
evaluation for that disability under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5257; effectuated the 
award as of January 6, 1998; determined that the veteran had 
not submitted well-grounded claims of entitlement to service 
connection for a chronic right lower extremity disorder to 
include a Muscle Group XI fascial tear, a chronic left lower 
extremity disorder to include a Muscle Group XI fascial tear, 
a chronic heart disorder to include a murmur, chronic 
hypertension, a chronic right testicular disorder to include 
orchitis and sterility; and a chronic prostate disorder 
claimed as the result of ionizing radiation exposure; denied 
the claims; and denied special monthly compensation based 
upon the loss of use of a creative organ.  In April 2000, the 
RO increased the evaluation for the veteran's right knee 
patellofemoral pain syndrome from 10 to 20 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257 
and effectuated the award as of March 8, 2000.  
In May 2000, the veteran expressly withdrew in writing his 
claim for an evaluation in excess of 20 percent for his right 
knee patellofemoral pain syndrome and submitted a notice of 
disagreement with the assignment of March 8, 2000, for the 
award of a 20 percent evaluation for his right knee 
patellofemoral pain syndrome.  In April 2004, the veteran 
expressly withdrew in writing his claim for service 
connection for a chronic prostate disorder claimed as the 
result of ionizing radiation exposure.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

The veteran has submitted an informal claim of entitlement to 
a separate compensable evaluation for his right knee 
patellofemoral pain syndrome under the provisions of 38 
C.F.R. § 4.59, 4.71a, Diagnostic Code 5260.  It appears that 
the RO has not had an opportunity to act upon the claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue of the veteran's 
entitlement to a separate compensable evaluation for his 
right knee patellofemoral pain syndrome under the provisions 
of 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5260 is referred 
to the RO for action as may be appropriate.  Black v. Brown, 
10 Vet. App. 279 (1997).  If the veteran wishes to appeal 
from the decision, he has an obligation to file a timely 
notice of disagreement and a timely substantive appeal 
following the issuance of the statement of the case.  38 
C.F.R. § 20.200 (2003).  


REMAND

The RO denied the veteran's claims of entitlement to service 
connection for a chronic right lower extremity disorder to 
include a Muscle Group XI fascial tear, a chronic left lower 
extremity disorder to include a Muscle Group XI fascial tear, 
a chronic heart disorder to include a murmur, chronic 
hypertension, and a chronic right testicular disorder to 
include orchitis and sterility as being not well-grounded.  
The statutes and regulations governing the adjudication of 
claims for VA benefits have been amended to remove the 
requirement of presenting a well-grounded claim.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The veteran's 
claims for service connection have not been considered under 
the amended statutes and regulations.  

The Board observes that the issues of an earlier effective 
date for the award of a 20 percent evaluation for the 
veteran's right knee patellofemoral pain syndrome under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257 
and special monthly compensation based on the loss of use of 
a creative organ are inextricably intertwined with the issues 
of service connection for a chronic right lower extremity 
disorder to include a Muscle Group XI fascial tear and a 
chronic right testicular disorder to include orchiditis and 
sterility, respectively.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of his claimed right and 
left lower extremity disabilities, 
chronic heart disorder, chronic 
hypertension, chronic right testicular 
disorder, and sterility after 2000, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims file.  

2.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after April 2001, not already of record, 
be forwarded for incorporation into the 
claims file.  

3.  The RO should then adjudicate the 
veteran's claims of entitlement to a 
chronic right lower extremity disorder to 
include a Muscle Group XI fascial tear, a 
chronic left lower extremity disorder to 
include a Muscle Group XI fascial tear, a 
chronic heart disorder to include a 
murmur, chronic hypertension, and a 
chronic right testicular disorder to 
include orchitis and sterility on the 
merits.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefit, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

4.  The RO should then readjudicate the 
veteran's claims of entitlement to both 
an effective date prior to March 8, 2000, 
for the award of a 20 percent evaluation 
for the veteran's right knee 
patellofemoral pain syndrome under the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5257 and special 
monthly compensation based upon the loss 
of use of a creative organ.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


